DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/2/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. The examiner notes that EP 2225567 on page 1 of the specification is not in the IDS.
Claim Status
Claims 1-12 are pending.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
As to claim 1, it is unclear what is attempting to be claimed by “guiding profiles” in line 5.  A profile itself is not a structure and it is unclear what is being recited. What is a guiding profile, and how does it guide, and further what is guided?
As to claim 1, it is unclear what is being recited in lines 6-7.  Specifically, the framework defines guiding profiles in lines 4-5, and it is unclear how the profiles are coupled to the framework in line 7.
As to line 10 of claim 1, it is unclear what shape is being described such that elastic deformation is allowed.  Is the material itself elastic?  How is elastic deformation based on shape?
Regarding line 16 of claim 1, it is unclear how the abutment portion is shaped and arranged to contact.  What shape makes the contact possible?
As to line 20 of claim 1, it is unclear where the end portion is located.  Is there an end or what end is being discussed? 
Claims 2-12 are rejected based on further claim dependency.
As to claim 5, it is unclear where the end portion is located. 
Regarding line 4 of claim 7, it is unclear what “and such as to ensure a coupling…” is attempting to describe. Perhaps the language needs to be reworded to provide clarity.
In regards to claim 8, it is unclear how the centering portion is oriented.  A portion is just a region of space and not a structure, and it is unclear what is oriented in the direction.  Is there some specific structure of the centering portion that is oriented?
As to claim 11, it is unclear how the centering portion is different from that of the coupling portion. A portion is just a region of space, and there is nothing to preclude the coupling portion from including the centering portion. What forms these structures such that they have a length?
Appropriate correction is required.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pedrazzini, G (US 20150129394; hereinafter "Pedrazzini") in view of Ghezzi et al (US 20170036861; hereinafter “Pedrazzini”).
As to claim 1, Pedrazzini teaches a laboratory automation system for handling test tubes containing samples of biological material along one or more guiding lanes (Pedrazzini; Title), said laboratory automation system comprises: 
a framework defining a base wall of said guiding lanes and at least two guiding profiles defining opposite side walls of said guiding lanes, said framework is provided with two or more coupling slots of respective guiding profiles to said framework obtained along said base wall (Pedrazzini teaches the framework as the bottom portion of figures 2, 3, and 5.  Pedrazzini teaches guiding lanes 2 and 3 at top, and guiding profiles 60 defining sidewalls on each side of the guiding lanes, and the guiding profiles 60 each fit into respective coupling slots of the framework as seen in figures 2, 3, and 5.), 
each guiding profile comprises a coupling portion shaped to be inserted inside a coupling slot of the two or more coupling slots (Pedrazzini teaches the guiding profile 60 has a coupling portion on the bottom which allows it to be inserted into the coupling slot of the framework; Figs. 2, 3, 5), 
each guiding profile is configured to be coupled by interference to the coupling slot (Pedrazzini teaches the guiding profile 60 has a coupling portion on the bottom which allows it to be inserted into the coupling slot of the framework; Figs. 2, 3, 5. The sides of the guiding profile are touching the sides of the coupling slot, thereby providing interference fit; Figs. 2, 3, 5),
each guiding profile comprises an abutment portion, shaped to be arranged in contact with said base wall when said coupling portion is fully inserted inside the coupling slot (Pedrazzini teaches an abutment portion as the bottom tip of guiding profile 60, that contacts the base wall),
said coupling portion comprises a central portion and an end portion, wherein: each guiding profile comprises a centering portion, arranged between said abutment portion and said central portion of the coupling portion (Pedrazzini teaches this in annotated figure 5 below).

    PNG
    media_image1.png
    301
    540
    media_image1.png
    Greyscale

Note: The instant Claims contain a large amount of functional language (ex: “for…”, “configured to…”, etc…).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
Note: “When” the coupling portion is fully inserted does not necessarily have to occur since it is a conditional statement, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04).  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Thus, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See § MPEP 2111.04). The PTAB has determined that analysis of the claimed method as a whole requires giving the claim its broadest reasonable interpretation, where “if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.
As best understood, Pedrazzini does not teach that the guiding profiles are elastically deformed in the coupling slots, said coupling portion maintains said elastic deformation when coupled and fully inserted inside the coupling slot, a width of a cross section of each guiding profile at said central portion is smaller than a width of a cross section of the centering portion.  However, Ghezzi teaches the analogous art of guiding profiles on a conveyor (Ghezzi teaches profiles 5; Fig. 2-4) where the guiding profiles are elastically deformed in the coupling slots, said coupling portion maintains said elastic deformation when coupled and fully inserted inside the coupling slot (Ghezzi teaches coupling portions 9, 10, 11 of the guiding profile being elastically deformed in the coupling slot; [55, 57]), a width of a cross section of each guiding profile at said central portion is smaller than a width of a cross section of the centering portion (Ghezzi teaches this in annotated figure 2 below). It would have been obvious to one of ordinary skill in the art to have modified the guiding profiles of Pedrazzini to be the guiding profiles elastically coupled to the frame as in Ghezzi because Ghezzi teaches that the flexibility enables easy replacement (Ghezzi; [74]), and also that the guides are easily fitted into the frame when they are made to be elastically flexible (Ghezzi; [55]).

    PNG
    media_image2.png
    200
    365
    media_image2.png
    Greyscale

As to claim 2, modified Pedrazzini teaches the system according to claim 1, wherein the coupling slot comprises a bottom portion and an inlet portion, said inlet portion being arranged between said base wall and said bottom portion (The slot of Pedrazzini includes an inlet portion at the top and the bottom portion at the bottom; Figs. 2, 3, 5).
As to claim 3, modified Pedrazzini teaches the system according to claim 2, wherein said bottom portion has a cross-section width smaller than said inlet portion (The inlet of Pedrazzini tapers where it is larger on the top, while the bottom also tapers where it is smaller on the bottom; Figs. 2, 3, 5).
As to claim 4, modified Pedrazzini teaches the system according to claim 2, wherein said inlet portion is configured to be coupled with the centering portion (Pedrazzini teaches coupling the centering portion of 60 into the inlet portion of the frame; Figs. 2, 3, 5).
As to claim 5, modified Pedrazzini teaches the system according to claim 1, wherein the width of the cross section of each guiding profile at said central portion is smaller than a width of a cross section of the end portion (The modification of the guiding profile of Pedrazzini to be the elastic guiding profiles of Ghezzi has already been discussed in claim 1 above. Ghezzi teaches that the abutment end has a larger cross section, while the centering portion has a smaller cross section; Figs. 2-4).
As to claim 6, modified Pedrazzini teaches the system according to claim 2, wherein the width of the cross section of each guiding profile at said centering portion is greater than a 
As to claim 7, modified Pedrazzini teaches the system according to claim 2, wherein a maximum width of the cross section of each guiding profile at said coupling portion is greater than a width of said bottom portion and such as to ensure a coupling by interference (Pedrazzini teaches the guiding profile 60 has a coupling portion on the bottom which allows it to be inserted into the coupling slot of the framework; Figs. 2, 3, 5.  The width of the top of the protrusion of Pedrazzini is greater than the width of the very bottom portion which tapers; Figs. 2, 3, 5. The sides of the guiding profile are touching the sides of the coupling slot, thereby providing interference fit; Figs. 2, 3, 5).
As to claim 8, modified Pedrazzini teaches the system according to claim 1, wherein the centering portion is orthogonal to the abutment portion and is oriented in a coupling direction (The modification of the guiding profile of Pedrazzini to be the elastic guiding profiles of Ghezzi has already been discussed in claim 1 above. Ghezzi teaches that the abutment portion is orthogonal to the centering portion; Figs. 2-4).
As to claim 9, modified Pedrazzini teaches the system according to claim 1, wherein characterized in that said coupling portion comprises a slit, which defines and separates two opposite walls arranged on the sides of each guiding profile (The modification of the guiding profile of Pedrazzini to be the elastic guiding profiles of Ghezzi has already been discussed in claim 1 above. Ghezzi teaches a slit in the coupling portion, with two protrusions/walls with one on each side of the slit; Figs. 2-4).
As to claim 11, modified Pedrazzini teaches the system according to claim 1, wherein a length of said centering portion is greater than a length of said coupling portion (As best understood, the centering portion and coupling portions are arbitrary regions of space, and the centering portion of Pedrazzini is longer than the coupling portion; Figs. 2, 3, 5).
As to claim 12, modified Pedrazzini teaches the system according to claim 9, wherein said slit extends over a length greater than a length of said coupling portion and smaller than a sum of lengths of said coupling portion and said centering portion (The modification of the guiding profile of Pedrazzini to be the elastic guiding profiles of Ghezzi has already been discussed in claim 1 above. Ghezzi teaches a slit in the coupling portion, with two protrusions/walls with one on each side of the slit; Figs. 2-4. The slit of Ghezzi is greater in length than the coupling portion and smaller than both the centering and coupling portion).
Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner' s statement of reasons for allowance: 
In addition to the remarks of record, the instant claims define over the prior art because the cited prior art does not teach or suggest the coupling portion including an element made of plastic material arrange inside said slit and configured to reinforce the opposite walls. 

Other References Cited
	The prior art of made of record and not relied upon is considered pertinent to applicant's disclosure include;
	Abe (US 20180292426) teaches using elastic guide rails; [153].
	Itoh (US 20090260457; already of record) teaches a guiding portion in figure 5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin R Whatley whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Benjamin R Whatley/            Primary Examiner, Art Unit 1798